Citation Nr: 1739988	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-34 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.

2. Entitlement to service connection for mental illness for the purpose of establishing eligibility for treatment.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran served in the Tennessee Army National Guard from 1981 through 2004.  He had active service from May 1981 to August 1981 and from August 1991 to February 1992.  He was also ordered to active duty in support of Operate Desert Shield/Storm from February 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (VA) from a June 2011 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for PTSD and service connection for mental illness for the purpose of establishing eligibility to treatment.

In his substantive appeal dated in November 2013, the Veteran requested a Board hearing via videoconference, but in June 2014 he withdrew that request.


FINDINGS OF FACT

1. The most probative medical evidence of record links the Veteran's depressive disorder and anxiety disorder to traumatic events that occurred during his military service. 

2. Resolving reasonable doubt in his favor, during the appeal period the Veteran has had a current DSM-IV diagnosis of PTSD.

3. A private psychiatric nurse practitioner as well as VA psychiatrists have concluded that that the Veteran's claimed stressors, to include trauma witnessed while serving in the military during war time, are adequate to support a diagnosis of PTSD, and that his PTSD is related to the claimed stressor.

4. The Board's grant of service connection for depressive disorder, anxiety disorder, and PTSD, renders the issue of eligibility for treatment moot.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety disorder, and PTSD, have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016). 

3. In light of the assignment of the grant of service connection for depressive disorder, anxiety disorder, and PTSD, the Veteran's claim of entitlement to service connection for mental illness for the purpose of establishing eligibility for treatment is dismissed as moot.  38 U.S.C.A. § 1702 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A, and 38 C.F.R. § 3.159.  As the Veteran's claim is being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran.

II. Factual Background

VA treatment records showed that in January 2008, the Veteran first had a positive screening test for PTSD.  Thereafter, he continued to screen positive for PTSD, and in January 2009, a PTSD mental health consultation was requested.  He underwent a psychology consultation in July 2010, at which he was provided education about PTSD and the diagnosis was deferred.  In November 2010, he was seen for a psychotherapy session for symptoms of PTSD.  In January 2011, he reported he served in Desert Storm and Iraq in 2003 and 2004, and stated he began having difficulty after service in Iraq, including nightmares most nights.  He frequently dreamed of situations which occurred in Iraq, and he would awaken sweating and his heart pounding.  He reported that a fellow soldier committed suicide and another died of a heart attack, and that he saw a great deal of death and destruction.  The diagnoses included PTSD and depressive disorder, rule out major depression with dysthymia.  In March 2011, it was noted that he had multiple psychiatric illnesses, such as PTSD and anxiety, which made his blood pressure difficult to control.  

On a VA examination in May 2011, the Veteran reported that during service in Iraq a soldier in his unit, D.L., died from a heart attack while they were on a mission.  The Veteran reported he knew D.L. personally and did not witness the heart attack, but reported hearing voices on the radio crying to find D.L. medical help and hearing D.L. hollering that his chest was hurting.  He indicated that D.L. got to the hospital but died shortly thereafter.  Although the Veteran was not with D.L., he reported that the incident made him feel helpless and like he could not do anything.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, and rendered a diagnosis of anxiety disorder.  The examiner fond that based on the Veteran's report, presentation, records, and service, that he did not meet the criteria for PTSD at that time, as he did not report enough hyperarousal symptoms, but he did meet the criteria for anxiety disorder.  For rationale, the examiner indicated that this condition appeared to be military-related in that the soldier, D.L. was having a heart attack and this qualified as a situation that involved actual or threatened death or injury to another person, per DSM-IV, and occurred in service, and the Veteran's reaction to it was helpless which met the DSM-IV emotional reaction standard.  

Received from the Veteran in May 2012 was a statement in which he indicated he did not hear about D.L.'s heart attack, as he "was there when he had his heart attack".  The Veteran contended he was still suffering the effects of service in Iraq.  

VA treatment records showed that from 2011 through 2015, the Veteran continued to be treated for depression and PTSD, including appointments for medication management with a VA social worker and a VA psychiatrist.  Review of this record reveals that in February 2011, it was noted that a PCL was needed for PTSD, and that the stressful event the Veteran experienced was combat in Iraq in 2003.  A PCL-C (PTSD checklist - civilian version) was performed and was positive with a score of 75. In July 2012, he was again administered a PCL-C, which was positive with a score of 77.  In August 2014, he underwent a routine medication evaluation by a psychiatrist, and it was noted that his diagnoses, based on DSM-IV criteria, were depression and PTSD.

Private treatment records from Pathways of Tennessee, Inc. show that from January 2014 through September 2014, the Veteran was periodically treated for his PTSD and depression.

In a VA From 21-0960P-3 (Review PTSD Disability Benefits Questionnaire (DBQ)) dated in April 2014, a psychiatric nurse practitioner (C.C.W.) from Pathways of Tennessee, Inc., diagnosed PTSD and major depressive disorder, recurrent.  The nurse practitioner indicated that on initial evaluation it was difficult to differentiate the symptoms attributable to each diagnosis, but that with ongoing visits she was better able to differentiate, noting that the Veteran's PTSD manifested flashbacks, intermittent sleep, and increased anxiety, and his depression manifested low energy and low mood.  It was also noted that the Veteran's symptoms attributable to PTSD included flashbacks to trauma witnessed while serving in the military during war time, as well as intrusive thoughts of trauma.  

The Veteran submitted an excerpt from the Military Times which indicated that D.L., who was assigned to 1175th Transportation Company, Army National Guard, died in Kuwait, in August 2003, from a heart attack while on a routine mission.

On a VA initial PTSD DBQ dated in September 2015, the examiner responded "no" to the question of whether the Veteran had a diagnosis of PTSD that conformed to DSM-5 criteria based on that day's evaluation, and noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria.  The examiner also noted that he Veteran had other mental disorder diagnoses, including unspecified depressive disorder and unspecified anxiety disorder.  The examiner explained this was not a new or different anxiety disorder than that which was diagnosed in the prior VA examination, but rather was a diagnosis stated in terms of DSM-5.  The examiner indicated it was not possible to differentiate what symptoms were attributable to each diagnosis, noting that the Veteran's anxiety and depressive symptoms were inextricably intertwined.  The examiner noted review of the April 2014 PTSD DBQ completed by the private nurse practitioner, and found that it contained no description of a traumatic stressor that would meet Criteria A for a diagnosis of PTSD, but that Section VIII made reference to "trauma witnessed while serving in military during wartime".  The VA examiner noted that this was a discrepancy from what was reported on the examination that day and the 2011 examination - noting that the Veteran denied witnessing the stressor reported, that of D.L. having a heart attack.  The examiner noted that the Veteran reported having nightmares just about every night and described the content of the nightmares as "things seen over there, like loading bodies on a plane".  The examiner noted that the Veteran did not report nightmares with content that included his identified traumatic stressor.  His stressor was described as the fellow service member, D.L., who the Veteran knew personally, dying of a heart attack during the deployment.  The examiner noted that the Veteran stated he was not with D.L. when he had the heart attack, was not with D.L. when he was taken to the hospital where he died, but that there were some difficulties initially getting D.L. to the hospital due to communication problems in the unit.  The examiner noted that the Veteran also reported that a soldier he knew, N.B., committed suicide, but that he did not witness this.  The VA examiner indicated that the Veteran's reported stressor was not adequate to support a diagnosis of PTSD and that the stressor was not related to a fear of hostile military or terrorist activity.  The examiner listed the diagnostic criteria for PTSD and did not provide a response to "Criterion A: Exposure to actual or threatened a) death, b) serious injury, c) sexual violation, in one or more of the following ways:"  The examiner also, however, indicated for Criterion I that the stressor involving the death of D.L. contributed to the Veteran's PTSD.  

Further, on the VA initial PTSD DBQ dated in September 2015, the examiner indicated that the Veteran did not present the full breadth, severity; or frequency of symptoms required for meeting the diagnostic criteria for PTSD as defined in the DSM-5, noting that the Veteran did not report a traumatic stressor meeting Criteria A.  The examiner noted that for a stressor to meet Criteria A, the person must have been directly exposed to the traumatic incident, witnessed the incident in person, or if indirectly learning of the incident, a close relative or close friend was exposed to trauma.  The examiner noted that medical conditions such as that of a friend having a heart attack and later dying in a hospital, are not included in definition. The examiner also noted that discrepancies in the reporting of heightened arousal symptoms persisted, and that the reported content of the Veteran's nightmares was not related to the traumatic stressor reported, indicating that the nightmares may not be instances of re-experiencing the stressor reported.  The examiner acknowledged that working diagnoses and clinical impressions of mental health providers have consistently identified depressive and PTSD symptoms as targets of treatment, suggesting that the Veteran continued to present several symptoms found in PTSD along with those of depression and anxiety.  The examiner opined, based upon this evaluation, that the Veteran presented a pattern of symptoms consistent with diagnoses of unspecified depressive disorder and unspecified anxiety disorder as defined in the DSM-5, and also opined that the Veteran's unspecified depressive disorder and unspecified anxiety disorder were at least as likely as not related to his military experiences in Iraq.  The examiner also noted that the Veteran obtained a score of 74 on the PCL-M, which was a self-report measure of PTSD symptoms, but the examiner indicated that self-report assessments are not sufficient to use alone for diagnostic purposes and that assessment results should be verified for accuracy and used in conjunction with other diagnostic activities and procedures.

In support of his claim, the Veteran submitted a statement from fellow service member, J.B., who indicated she was deployed with the Veteran in 2003 - 2004 with the 1175th Transportation Co., and that they went on several missions together, to include the mission that D.L. died.  The Veteran also submitted a statement from another fellow service members, M.W., who also served with the Veteran in 2003 in Kuwait; he stated that they moved a lot of equipment through Kuwait and around Baghdad, that they were attacked on several missions, and that the Veteran was part of a mission in which one of their fellow soldiers, D.L., lost his life.

In a VA Form 21-4138 (Statement in Support of Claim), received in March 2016, the Veteran reported that when he returned from Iraq in September 2003, he had mental issues.  He reported he was discharged from the Tennessee Army National Guard in April 2004, and went to the VA Clinic in Savannah, Tennessee starting in May 2004 and was reportedly told that they would work on his high blood pressure and that afterward his mental issue would go away.  He indicated he never stated that he had witnessed D.L. being killed, but that after he was told D.L. died, there was no communication why he died, and the Veteran feared for his life.  

Received from the Veteran in May 2016 was a VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD) in which he described a stressful incident in June 2003, when he was in Iraq and his unit was pinned down under sniper fire and he feared for his life.  He reported they stayed there all night until cleared of danger, and that this experience caused him to feel intense fear and helplessness, and he had nightmares and was unable to sleep.  He described another stressful incident in August 2003 in Iraq, when he saw bodies of dead soldiers being shipped out in body bags.  He stated this caused him intense fear, helplessness, and horror, and he now had nightmares and was unable to sleep.

VA treatment records revealed that in October 2016, the Veteran had a negative screen for PTSD.  

In an Information Report, dated in January 30, 2017, regarding the Veteran's service, it was noted that he received:  hostile fire/imminent danger pay from July 2003 through January 2004, a combat zone tax exclusion for the month of January 2004, and hazardous duty incentive pay in January 2004 and from September 2003 through November 2003.  

VA treatment records revealed that in June 2017, the Veteran underwent an evaluation for PTSD, and it was noted that he had had two C&P evaluations and was not given a diagnosis of PTSD.  It was noted that the Veteran's MOS (military occupational specialty) was in transportation, that he served in a warzone from February 2003 through April 2004 in a National Guard unit that was called for active duty.  He reported that his duties in the war zone included taking soldiers to combat areas and dropping them off.  With regard to the specific criterion A stressors, the examiner read the trauma account to the Veteran from previous C&P examination, and the Veteran stated that the incident (describing the death of D.L. due to a heart attack) as written was accurate of his most traumatic experience.  The Veteran indicated that the incident made him feel helpless and like he could not do anything.  He also reported that while in Iraq, his blood pressure got out of control and was abnormally high and he was medically evacuated to Germany and then to Walter Reed where he was eventually medical-boarded out of the military.  In evaluating the Veteran's symptoms of PTSD using the CAPS diagnostic instrument, the examiner noted that he did not meet diagnostic Criterion A, but did meet Criterion B, C, D, E, F, and G.  He also did not meet Criterion H, in that the history did not establish that his psychiatric impairment was not due to the physiological effects of a substance (e.g., medication or alcohol) or another medical condition.  The examiner also noted that the Veteran's PCL test results were 65, which was above the cut-off for a probable diagnosis of PTSD.  The diagnostic impression rendered was major depressive disorder, moderate.  The examiner noted that during the assessment, the Veteran did not endorse the full range of PTSD symptoms secondary to the death of his friend (non-combat related heart attack), and that based upon his presentation, symptom description, symptom history, and the fact that Veteran was in the process of applying for service connection for PTSD, symptom exaggeration for secondary gain was suspected.  The examiner indicated that the statements made in the recent C&P examination still applied, including the statements regarding the Veteran not presenting the full breadth, severity, or frequency of symptoms required for meeting the DSM-5 diagnostic criteria for PTSD; the not reporting a traumatic stressor meeting Criterion A for a diagnosis of PTSD under DSM-5 guidelines, and the stressors identified not being related to fear of hostile military or terrorist activity.

III. Analysis

1. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).   

When the claimed in-service stressor is related to the veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD:  (1) the claimed stressor is consistent with the places, types and circumstances of the veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).  

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see also Jandreau v. Nicholson, supra.  

2. Discussion

The Veteran basically contends that he has a psychiatric disorder related to his service in Iraq in support of Operation Desert Storm/Shield.  He initially filed a claim for service connection for PTSD, but the RO expanded the issue on appeal as set forth above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In support of his claim, the Veteran reported several incidents in service, including having a fellow service member die due to a heart attack, and having another fellow service member commit suicide.  He reported that his mental issues started when he returned from Iraq in 2003.  More recently, in May 2016, the Veteran reported a stressful incident in June 2003, when he was in Iraq and his unit was pinned down under sniper fire and he feared for his life, and another stressful incident in August 2003 in Iraq, when he saw bodies of dead soldiers being shipped out in body bags.  

With regard to a current disability, the competent medical evidence shows that the Veteran has been diagnosed with anxiety disorder and depressive disorder.  

The Board finds that the Veteran's statements regarding hearing about the death of D.L., hearing about the suicide of another fellow service member, and being pinned down under sniper fire and seeing body bags being shipped out, are competent and credible.  In that regard, the Board notes that the Veteran received hostile fire/imminent danger pay from July 2003 through January 2004, a combat zone tax exclusion for the month of January 2004, and hazardous duty incentive pay in January 2004 and from September 2003 through November 2003.  Moreover, the Veteran is competent to report he has experienced various symptoms, including nightmares, since service.  

What is needed in this case is competent probative medical evidence linking the Veteran's psychiatric disorder to active service.  In that regard, the Board notes that there are VA examiner opinions, including in May 2011 and September 2015, that support the Veteran's claim, and link a current psychiatric disorder, including anxiety disorder and depressive disorder, to his active service.  These VA examiner opinions are definitive and contain supporting rationale for the opinions rendered.  

Accordingly, the Board finds that the most probative and persuasive medical evidence supports the Veteran's claim that his anxiety and depressive disorders are to service.  Thus, service connection for depressive disorder and anxiety disorder has been established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to PTSD, although the VA examinations and the most recent VA treatment records concluded that the Veteran did not meet the full criteria for a diagnosis of PTSD, the Board notes that various VA treatment records and private treatment records dated from 2008 through 2015 have shown that he was diagnosed with and treated for PTSD.  Thus, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran has a current DSM-V diagnosis of PTSD.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that he had a current DSM-V diagnosis of PTSD at least during a portion of the appeal period.  See McClain v. Nicholson, supra.  

Next, resolving any reasonable doubt in favor of the Veteran, review of the record reveals that there is credible supporting evidence of a stressor stemming from the Veteran's fear of hostile military or terrorist activity.  In this case, the Veteran has reported several in-service incidents, described above, only one of which (the death of D.L.) has been corroborated.  More recently, he reported stressors involving his unit being pinned down overnight by a sniper and seeing body bags being shipped out.  The record also reflects that the Veteran received combat pay, from July 2003 through January 2004.  The Board finds the Veteran's account of the claimed in-service stressors to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a). 

The treatment records include a VA DBQ form that was filled out be a private psychiatric nurse practitioner who opined that that the Veteran's PTSD symptoms were related to witnessing trauma in Iraq, and who diagnosed the Veteran with PTSD.  The VA psychiatric confirmed that the Veteran's stressors were adequate to support a diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3). 

Based on the above, the Board finds that the Veteran's claimed stressor is related to his fear of hostile military or terrorist activity.  Here, the Veteran is competent to describe his in-service stressors, and his claimed stressors are consistent with the places, types, and circumstances of his service.  There is no clear and convincing evidence to the contrary; therefore, the Board finds that the Veteran's lay statements alone are sufficient to establish the occurrence of his claimed in-service stressors.  See Id.  Further, the Board finds the VA and private treatment records cited above to be competent and credible medical evidence that the Veteran's currently diagnosed PTSD is related to the claimed in-service stressor.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

IV. Entitlement for Treatment Purposes under 38 U.S.C.A. § 1702

For the purposes of establishing eligibility for VA medical care, any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702. 

As discussed above, the Board has found that the Veteran's PTSD, depressive disorder, and anxiety disorder, were incurred in active military service.  Therefore, consideration for treatment purposes of whether he should be deemed to have incurred a psychiatric disorder in active service on the basis that he developed an active psychosis within two years after discharge or release from active service is no longer warranted.  The appeal as to this issue is dismissed as moot.  


ORDER

Service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety disorder, and PTSD, is granted. 

Entitlement to service connection for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702, is dismissed.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


